*345Memorandum. Final judgment unanimously reversed, without costs, and petition dismissed.
The petition in this holdover summary proceeding, although not jurisdictionally defective, was insufficient on its face in that it did not contain an allegation as to whether the housing accommodations were subject to regulation pursuant to the Emergency Tenant Protection Act of 1974 (Real Property Actions and Proceedings Law, § 741, subd 4; Libe v Carles, NYLJ, Aug. 26, 1974, p 14, col 8, affd without opn 47 AD2d 815; Rosgro Realty Co. v Braynen, 70 Misc 2d 808).
Moreover, it was improper for the court below to render judgment without a trial.
Concur: Hogan, P. J., Pittoni and Farley, JJ.